Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is response to the Patent Board Decision filed 03/22/2022.
	Claims 14, 15, 17-19, and 23-26 are currently pending.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art of record, Sotzing et al. (US 2012/0224247) and Hough et al. (WO 2015/088999 A1), fail to teach or suggest the claimed electronic device comprising a stretchable conductor including a polymer composition including a conductive polymer and a stretchability and electrical conductivity (STEC) enhancer different from the conductive polymer, wherein the polymer composition does not include, i.e., excludes, sulfonylimide anions.
The Board reversed the prior rejection(s) based on Sotzing et al.  Sotzing et al. teach stretchable electrochromic devices comprising a stretchable electrochromic substrate and a stretchable and transparent polymeric electrolyte coating or impregnating the stretchable electrochromic substrate (abstract).  Sotzing et al. teach the stretchable electrochromic substrate comprises a conductive polymer (para. 0065, 0072, 0094, and claim 9) and the stretchable transparent polymeric electrolyte comprises a thermoplastic and non-conductive stretchable polymeric electrolyte and an ionic liquid (para. 0030-0033).  Although there is no dispute Sotzing et al. teaches an electrochromic substrate is coated or impregnated with what an ordinary artisan would interpret as a “STEC enhancer”, the reference distinguishes between coating and impregnating such that an ordinary artisan would reasonably describe Sotzing et al.’s impregnated substrate as a stretchable conductor including a conductive polymer and a STEC enhancer but not as a stretchable conductor including a polymer composition which includes the conductive polymer and the STEC enhancer.  In other words, Sotzing et al.’s enhancer is a component of the stretchable conductor itself but is not a component of the polymer composition including the conductive polymer.  See pages 6-8 of the Board Decision rendered and mailed 03/22/2022. 
Hough et al. teach polymer compositions containing electrically conductive polymers and salts comprising sulfonylimide anions useful in electrical devices (abstract).  While the reference’s compositions provide high electrical conductivity and are stretchable (para. 00017 and 000207), implying the at least one salt comprising a sulfonylimide anion is what an ordinary artisan would consider a “STEC enhancer”, the reference fails to meet the claimed limitation “wherein the polymer composition does not include sulfonylimide anions” since they are required by the reference and the reference fails to further teach or suggest any reason or motivation to remove or substitute the required sulfonylimide anion-containing salt.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 2, 2022